Citation Nr: 0111671	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial, compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from February to May 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Houston, 
Texas, Regional Office (RO) September 1998 rating decision 
which granted service connection for hypertension, assigning 
it a noncompensable rating.


FINDING OF FACT

The veteran requires continuous medication to control her 
hypertension, and competent medical evidence indicates that, 
without the medication, her blood pressure could be equal to 
or greater than 170/100.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 10 percent rating for 
hypertension have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  The record 
reveals that all available evidence pertinent to the 
veteran's claim has been associated with the file and the 
record contains sufficient information to rate the veteran's 
hypertension in accord with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of her claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for hypertension was granted by RO rating 
decision in September 1998, and a noncompensable rating was 
assigned.  That decision was based on the available clinical 
evidence indicating that the veteran had hypertension of 
service origin.  On medical examinations during service, on 
February 15, and 16, 1996, her blood pressure was 149/99 and 
161/94, respectively; in March 1996, her blood pressure was 
159/72; in April 1996, it was 153/92 and, in May 1996, it was 
155/104.  

On VA medical examination in August 1997, the veteran 
indicated that she had hypertension, for which she was 
prescribed medication.  On examination, her blood pressure 
was 120/80, bilaterally, in three separate readings.

Post-service clinical records (from private providers and 
military medical facilities) from June 1996 to November 1998 
document intermittent treatment for various symptoms and 
impairment, at times recording the veteran's blood pressure.  
In January 1997, her blood pressure was 154/88, and she was 
prescribed medication to control her hypertension 
(reportedly, her "usual" blood pressure at home was 
170/104).  Since she was prescribed anti-hypertension 
medication in January 1997, her diastolic pressure is not 
shown to have exceeded 90, and her systolic pressure never 
exceeded 145.  

At a February 2001 Travel Board hearing, the veteran 
testified that her blood pressure was periodically monitored 
at a VA facility.  Her treating physician reportedly informed 
her that her hypertension had to be controlled by medication, 
otherwise her diastolic pressure would be predominantly 
greater than 100.  She requested a period of 30 days within 
which she could submit additional medical evidence in support 
of her claim.

Subsequent to her February 2001 Travel Board hearing, the 
veteran submitted a February 2001 letter from a VA physician, 
waiving, in writing, initial consideration of this evidence 
by the RO.  38 C.F.R. § 20.1304(c) (2000).


The February 2001 letter from a VA physician indicates that 
the veteran's hypertension was treated with a "beta 
blocker" and, if the medication were discontinued, her blood 
pressure could become equal to or greater than 170/100.

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000), 
hypertensive vascular disease, and a noncompensable rating is 
assigned.  A minimum rating of 10 percent is for application 
under Code 7101, where the diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, or the veteran requires continuous 
medication for control of hypertension with history of 
diastolic pressure predominantly 100 or more.  A zero percent 
rating was assigned by the RO under 38 C.F.R. § 4.31 which 
provides that where the rating schedule does not provide a 
zero percent evaluation, a zero percent evaluation will be 
assigned if the criteria for a compensable rating have not 
been met.

Under Code 7101, a 20 percent rating will be assigned if 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.

Based on the entire evidence of record, the Board finds that 
a 10 percent rating, and no more, is warranted for the 
veteran's hypertension.  Although the available clinical 
evidence indicates that her diastolic pressure was not 
predominantly 100 or more before anti-hypertension medication 
was initially prescribed in January 1997, her blood pressure 
prior to that time was as high as 161 systolic and 99 
diastolic and, on one occasion (in May 1996), the diastolic 
pressure was 104.  On medical examination in January 1997, 
she indicated that her blood pressure, as measured by her at 
home, reached levels of 170/104.  As noted above, she has 
been on anti-hypertension medication since January 1997 and, 
in February 2001, a VA physician opined that her blood 
pressure could rise to 170/100 or more if her medication were 
discontinued.  

The evidence against the veteran's claim consists of the 
clinical records that generally do not document the required 
(predominant) degrees of systolic and diastolic pressures.  
However, the evidence that is for the veteran's claim is 
constituted by some documented diastolic readings of 100 or 
more as well as some systolic readings of 160 or more.  This 
documentation is consistent with the veteran's reported 
elevated readings and the medical opinion regarding the 
control of her blood pressure.  When all the evidence is 
assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that the evidence in this case is in relative 
equipoise, with evidence both for and against the claim in 
approximate balance.  In such cases, the benefit of the doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the Board believes that the evidence in this 
case supports a 10 percent rating, and no more, for 
hypertension under Code 7101.

A 20 percent rating is not warranted since the evidence 
clearly does not indicate that the veteran's diastolic 
pressure is predominantly 110 or more, or that systolic 
pressure is predominantly 200 or more.  Thus, a 10 percent 
rating, and no more, is appropriate.  

In deciding the veteran's claim, the Board has considered the 
determination of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999), and whether she is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected disability during the appeal period.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Further, the 10 percent rating is warranted from the 
date of the grant of service connection.  
 

ORDER

A 10 percent schedular rating for hypertension is granted, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 


